Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
	None of the references, either singularly or in combination, discloses or even suggests:
As per claims 1-20, a blockchain system for facilitating preparation and installation of electronic gaming devices using a blockchain network, the blockchain system comprising an electronic gaming machine (EGM) configured to participate in the blockchain network, the electronic gaming machine comprising: execute the operating system and the blockchain client, the blockchain client participating in the blockchain network with the other participating nodes, the other participating nodes including a cloud server of a regulated cloud storing certified software images of software components for EGMs in the blockchain network; initiate a software installation on the EGM of a software component after the EGM has been delivered to an operational venue, the initiation including transmitting a software request transaction into the blockchain network for addition to the blockchain; identify a software permission blockchain transaction from the blockchain, the software permission blockchain transaction authorizing installation of the software component on the EGM; download the software component from a cloud server of a regulated cloud storing certified software images of software components for EGMs in the blockchain network; and install the software component on the EGM.  

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784.  The examiner can normally be reached on Mon-Thu 6-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale








/Ronald Laneau/
Primary Examiner, Art Unit 3715